112 F.3d 515
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.U-Akbar Sharrieff BISMILLAH, Plaintiff-Appellant,v.Michael HENNESSEY, Sheriff;  Vicki Hennessey;  Lt. Palmer;Sgt. Williams, Defendants-Appellees.
No. 96-15181.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 23, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
U-Akbar Sharrieff Bismillah, a pre-trial detainee in the San Francisco County Jail at the time of this action, appeals pro se the district court's grant of summary judgment for defendants in his 42 U.S.C. § 1983 action alleging violations of his First Amendment right of free exercise of religion.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a grant of summary judgment, see Tellis v. Godinez, 5 F.3d 1314, 1316 (9th Cir.1993), and we affirm for the reasons stated in the district court's order filed November 15, 1995.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal